Citation Nr: 0410081	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.     

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision in which the RO granted 
service connection and assigned an initial disability rating of 30 
percent for PTSD, effective March 5, 2002. The veteran filed a 
notice of disagreement (NOD) in September 2002, and a statement of 
the case (SOC) was issued later that month.  The veteran submitted 
a substantive appeal in March 2003.  

In July 2003, the RO assigned an initial 50 percent rating for 
PTSD, from March 5, 2002.  

As the claim on appeal involves a request for a higher initial 
evaluation following the grant of service connection, the Board 
has recharacterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision granting a 70 percent disability rating for 
PTSD from March 9, 2003 is set forth below.  The questions of the 
veteran's entitlement to an initial evaluation greater than 50 
percent from March 5, 2002 to March 8, 2003, as well to an 
evaluation in excess of 70 percent thereafter are addressed in the 
remand following the decision; these matters are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, is 
required.  


FINDING OF FACT

Since March 9, 2003, the veteran's PTSD has been manifested, 
primarily, by symptoms of anxiety, markedly distressed mood, 
constricted affect, periodic suicidal ideation, social isolation, 
withdrawal from relationships with family members, poor memory and 
concentration, exaggerated startle response, nightmares, 
flashbacks, hypervigiliance, short-term memory loss, and 
difficulty with verbal communication; these symptoms suggest 
occupational and social impairment with deficiencies in most 
areas.    


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria for a 
70 percent rating for PTSD, from March 9, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development actions needed to 
render a fair decision on the claim on appeal to the extent 
decided herein (granting, on the evidence currently of record, a 
70 percent rating for PTSD from March 9, 2003) have been 
accomplished.   

II. Background

The veteran served on active duty in the Army from February 1944 
to April 1946.  A limited number of Service Medical Records (SMRs) 
are associated with the claims file, and the claims file indicates 
that the RO was informed in April 2002 that complete SMRs 
pertaining to the veteran are unavailable.

Medical records from the VA Outpatient Clinic (OPC) in Malone, New 
York dated from December 1999 to April 2003 document the veteran's 
continued mental health symptoms and attribution of these symptoms 
by VA treatment providers to PTSD.  In a May 2002 record of 
psychological counseling by a VA licensed social worker, the 
social worker indicated assessments of the veteran's condition as 
PTSD and possible obsessive-compulsive disorder.  In March 2002, 
this social worker indicated that the veteran had an anxious mood, 
agitated motor activity, delayed speech, impaired memory for 
recent and remote events, and impaired insight, and further noted 
a psychological assessment of generalized anxiety and PTSD.  
Counseling records through 2002 and 2001 document the veteran's 
continued counseling for PTSD, to include a January 2002 
assessment of PTSD along with a GAF assigned by the social worker 
of 51, and a December 2001 record noting the veteran's report of 
depression and recurrent nightmares related to his service history 
and combat involvement in Europe during World War II.  

In particular, Malone OPC records from December 2001 and November 
2002 reflect the veteran's treatment by a psychiatrist at the VA 
Medical Center (VAMC) in Albany, New York, via sessions over 
closed circuit television.  A record of a November 2002 session 
documented the psychiatrist's assessment of PTSD due to service 
and the veteran's continuing treatment for PTSD symptoms through 
counseling and medications, and noted additionally that the 
veteran's symptoms had been heightened recently due to watching 
documentaries relating to World War II.

In April 2002 the social worker treating the veteran provided a 
statement to the RO noting the veteran's symptoms of anxiety, 
depression, and social isolation, including withdrawal from family 
members.  The social worker further indicated that the veteran was 
scheduled for continued treatment on a bi-monthly basis, and that 
the veteran had been prescribed medication with respect to his 
mental condition.  

On VA examination in July 2002, the veteran reported symptoms of 
anxiety, depression, exaggerated startle response, nightmares, 
social isolation, withdrawal from relationships with his children 
because of PTSD, intrusive recollections, and flashbacks.  The 
veteran stated that his symptoms had become more pronounced in 
recent years, and that he was taking medications to reduce some of 
his intrusive recollections and flashbacks.  On mental status 
examination it was noted objectively that the veteran had an 
anxious and distressed mood, constricted affect, pervasive 
feelings of detachment, episodic suicidal ideation, poor memory 
and concentration, ongoing sleep problems, and occasional 
hypervigilance.  The veteran was also cooperative, answered 
questions appropriately, demonstrated coherent and rational 
thought processes, and showed no evidence of hallucinations, 
delusions, or obsessive or compulsive behaviors.  It was further 
noted that the veteran's PTSD likely disrupted his daily cognitive 
functioning, and caused a moderate impairment in social 
functioning.  The veteran answered all questions appropriately, 
his thought processes were rational, and there was no evidence of 
delusions or hallucinations.  The VA examiner further determined 
on examination that the veteran presented a full range of PTSD 
symptoms at a moderate level.  The examiner also listed a 
diagnosis of moderate PTSD, chronic with delayed onset, and 
assigned a Global Assessment of Functioning (GAF) of 60.  

In its August 2002 decision, the RO granted service connection and 
assigned an initial disability rating of 30 percent for PTSD.

In a second statement from the social worker that had been 
treating the veteran, which was dated March 9, 2003, it was 
recommended that the veteran receive an initial disability rating 
of 50 percent.  The social worker noted additional symptoms on the 
part of the veteran, not previously noted in the social worker's 
April 2002 statement or in the July 2002 VA examination report, of 
short-term memory loss, difficulty with verbal communication, and 
intrusive and ruminating thoughts to include some instances of 
"magical thinking."  The social worker also indicated that the 
veteran had recently shown an increased amount of psychological 
stress in response to world events involving the possibility of 
war and other international conflict, and that the veteran 
continued to experience a deterioration in the quality of his 
relationships with family members.   

On VA examination in June 2003, the examiner indicated upon mental 
status examination, in addition to symptoms previously noted at 
the July 2002 examination, a markedly distressed mood, with a 
presentation of being anguished and unhappy, and with intermittent 
sadness and negativity that the veteran would occasionally attempt 
to mask with laughter.  The veteran's speech was noticeably 
pressured, as well as loud, rambling and tangential, and the 
examiner frequently needed to redirect the veteran to the question 
at hand.  The veteran also did poorly on tasks pertaining to 
short-term memory and concentration, and showed limitations on 
impulse control due to irritability and anger.  Although no 
psychotic symptoms were noted, and there was no definitive 
indication of full-fledged clinical depression, the examiner did 
note that the veteran was clearly prone to low mood states and 
negativity.  The VA examiner stated that overall, there had been a 
significant increase in the severity of the veteran's symptoms 
since the last VA examination in July 2002, in spite of the 
extensive treatment that the veteran had received for his PTSD 
condition.  The examiner further stated that if the veteran were 
working, his symptoms would cause severe disruption of his ability 
to focus on and carry out job-related tasks.  Based on these 
findings, the examiner provided an assessment of PTSD, chronic and 
severe, and assigned a GAF of 48.  

In its July 2003 rating decision, the RO assigned an initial 
disability rating for PTSD of 50 percent, effective March 5, 2002.

In a September 2003 statement, the veteran requested a higher 
rating for his PTSD, stating that he believed that his condition 
was severe enough to warrant a rating of 70 percent.  




III. Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155;    38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is the propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and consideration 
of the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD is rated as 50 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
code, a 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

After careful review of the record in light of the above-cited 
criteria, and affording the veteran the benefit of the doubt (see 
38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the Board finds that, 
since March 2003, the veteran's psychiatric symptoms have been 
consistent with the criteria for the 70 percent rating-that is, 
his symptoms are indicative of occupational and social impairment 
with deficiencies in most areas.  

The medical evidence of record indicates that on VA psychiatric 
examination in July 2002, the veteran's condition was manifested 
primarily by anxiety, depression, constricted affect, episodic 
suicidal ideation, nightmares, flashbacks, poor memory and 
concentration, sleep disturbance, and hypervigilance.  The veteran 
also at this point demonstrated coherent and rational thought 
processes and answered questions appropriately.  The VA examiner 
assigned a GAF of 60, and provided an assessment of moderate PTSD.  

However, a statement from the veteran's treating therapist (a VA 
social worker), dated on March 9, 2003, noted the presentation of 
additional symptoms, an ongoing deterioration in the veteran's 
interpersonal relationships, and a recent increase severity in the 
veteran's condition in response to world events.  Moreover, a VA 
examination conducted a few months later confirm that the 
veteran's symptoms appear then included additional, more severe 
symptoms, to include rambling and tangential speech, confusion, 
and impaired impulse control; in contrast to the June 2002 
examiner's assessment, the July 2003 examiner assessed chronic and 
severe PTSD.  The Board finds that, collectively, these two 
suggest occupational and social impairment with deficiencies in 
most areas since as early as March 9, 2003 (the date of the social 
worker's statement). 

The Board also points out that the decreased GAF of 48 assigned by 
the June 2003 examiner appears consistent with the assignment of a 
70 percent rating in this case from March 2003.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the DSM-IV, a GAF score between 41 and 50 
suggest psychiatric disability manifested by serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
since March 9, 2003, the veteran's PTSD has met the criteria for a 
70 percent rating.  

ORDER

An initial 70 percent disability rating for service-connected 
PTSD, from March 9, 2003, is granted.


REMAND

In this appeal, the veteran has not specifically limited his claim 
to a request for a 70 percent initial disability rating.  
Moreover, inasmuch as higher evaluations for PTSD are potentially 
available both before and after March 9, 2003, and the veteran is 
presumed to seek the maximum available benefit, claims for a 
rating in excess of 50 percent from March 5, 2002 through March 8, 
2003, and in excess of 70 percent thereafter, remain viable on 
appeal.  See Fenderson, 12 Vet. App. at 126 (1999); AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board finds that additional RO 
action on these claims is warranted.  

The RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes records from the Malone, New York OPC dated from December 
1999 to April 2003, to include records of the veteran's treatment 
by a VA psychiatrist over closed circuit television.  As this VA 
psychiatrist is located at Albany VAMC, it is also possible that 
additional records pertaining to the veteran's treatment by this 
psychiatrist are available at Albany VAMC.  The Board emphasizes 
that records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Malone OPC since 
April 2003 and from Albany VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003) as regards requesting 
records from Federal facilities.  

The RO also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year VCAA 
notice period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003).  
:

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims remaining 
on appeal.  In adjudicating the claims, RO must document any 
additional consideration of "staged rating" (assignment of 
separate ratings for different time periods based on the facts 
found) pursuant to Fenderson, cited to above.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should obtain all outstanding pertinent records of 
evaluation and/or treatment of the veteran's PTSD from the Malone 
OPC since April 2003, and from the Albany VAMC.  The RO must 
follow the procedures set forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal facilities.  All records 
and/or responses received should be associated with the claims 
file.  

2. The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and, if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record.  The RO 
should also invite the veteran to submit all pertinent evidence in 
his possession, and explain the type of evidence that is his 
ultimate responsibility to submit.  The RO's letter should clearly 
explain to the veteran that he has a full one-year period to 
respond (although VA may adjudicate the claims within the one-year 
period).    

3. If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

4. To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5. The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6. After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claims for an initial rating for PTSD in excess of 
50 percent, from March 5, 2002 through March 8, 2003, and for a 
rating in excess of 70 percent thereafter,  The RO must 
specifically document its consideration of whether any further 
"staged rating," pursuant to the Fenderson decision, is warranted.   

7. If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate SSOC 
(to include clear reasons and bases for its determinations) and 
afford them the appropriate time period for response before the 
claims file is returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



